t c memo united_states tax_court imelda m hansen petitioner v commissioner of internal revenue respondent docket no filed date imelda m hansen pro_se linas n udrys for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge larry l nameroff pursuant to sec_7443a the court all section references are to the sec_1 in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge nameroff special_trial_judge this case is before the court on respondent's motion for entry of decision filed date in the notice_of_deficiency dated date respondent determined that petitioner was liable for a deficiency in federal_income_tax for the taxable_year in the amount of dollar_figure and an addition_to_tax under sec_6651 in the amount of dollar_figure the deficiency is based upon the determination that petitioner had not filed a federal_income_tax return had wages of dollar_figure and was entitled to one exemption and the standard_deduction the deficiency was computed on the basis of the filing_status of married filing separate when this case was called from the calendar of the court's trial session at los angeles california on date counsel for respondent appeared and indicated the parties had reached a basis of settlement resulting in a substantial overpayment for which additional time was requested for the computation thereof subsequently the amount of the overpayment became an issue thus we must decide the correct amount of overpayment due to petitioner in her motion for entry of decision respondent asked the court to find an overpayment of dollar_figure petitioner contends that the correct overpayment is dollar_figure for every year from through petitioner and her husband john e hansen filed a joint federal_income_tax return on which the hansens reported a large overpayment which they elected to be applied to the following year's tax_liability an examination of the hansens' tax_return resulted in a deficiency which was paid in out of the amount then standing to the credit of the hansens in their income_tax account moreover the hansens' returns for and were examined by respondent's agents resulting in the assessment of substantial deficiencies and additions to tax in which in turn were paid in part as a result of collection activities by respondent whether or not as a result of this history when the hansens filed a federal_income_tax return on date the words under penalties of perjury the jurat were crossed out similarly on a subsequent date the hansens filed a joint income_tax return on which the jurat was deleted as a result of these two filings respondent determined that no valid_return was filed for or and assessed a frivolous_return penalty of dollar_figure under sec_6702 for each of those filings for convenience we will refer to this document as the return even though we do not intend to validate it as a return in view of the deletion of the jurat the return reflected a tax_liability of dollar_figure and an overpayment of dollar_figure of which dollar_figure was requested to be refunded and the balance to be applied to the estimated_tax the hansens' federal_income_tax return had reflected an overpayment which they had elected to have applied to their tax_liability accordingly there was a credit balance in the hansens' income_tax account and respondent caused the frivolous_return penalties to be paid_by transferring dollar_figure out of that account meanwhile the hansens had sent in postal money orders for dollar_figure in payment of the frivolous_return penalties the record contains copies of transcripts of the hansens' accounts from through and the receipt of the money orders did not appear on any of those transcripts accordingly as the court requested counsel for respondent caused a search to be made of the respondent's records to determine if the postal money orders had been received and if so what had happened to them in a status report filed with the court respondent advised that the money orders had been received but nothing had been done with them as a result of the discovery respondent had the post office issue new postal money orders to replace the now outdated ones and deposited the proceeds consequently dollar_figure was restored to the hansens' income_tax account the basis of settlement reached by the parties was that the information contained on the return would be accepted the parties' settlement includes the recognition that there is no addition_to_tax due from petitioner for the taxable_year under the provisions of sec_6651 thus the parties agreed that the tax_liability of mr and mrs hansen was dollar_figure of that amount dollar_figure had been assessed against mr hansen after he failed to file a petition with this court for review of a notice_of_deficiency issued to him with respect to his income_tax for petitioner had a withholding credit for in the amount of dollar_figure and mr hansen remitted dollar_figure in partial payment of the deficiency assessed against him respondent computes petitioner's available overpayment credit as follows add one-half of withholding overpayment credited from to dollar_figure less frivolous_return penalties paid dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure less mr hansen's deficiency this computation is erroneous in that it ignores a dollar_figure collection cost furthermore petitioner should be given credit for the dollar_figure restored to the account thus respondent's corrected computation results in an available overpayment credit of dollar_figure to this amount we add the balance of the withholding credits and subtract the deficiency to be assessed dollar_figure resulting in an overpayment of dollar_figure petitioner contends that there are several discrepancies in respondent's computation petitioner contends that the overpayment credit from to should be dollar_figure instead of dollar_figure a difference of dollar_figure of this difference dollar_figure is easily explained the record contains copies of the hansens' returns from through as well as transcripts of account for each of those years the difference of dollar_figure has its genesis in the claimed overpayment from to which petitioner contends is dollar_figure while the transcript of account shows the credit applied from a prior period to as dollar_figure this discrepancy continues to appear in the computation of estimated_tax carryover for each taxable_year through sec_6214 provides the tax_court in redetermining a deficiency in income_tax for any taxable_year shall consider such facts with relation to the taxes for other years as may be necessary correctly to redetermine the amount of such deficiency but in so doing shall have no jurisdiction to determine whether or not the tax for any other year has been overpaid or underpaid petitioner's dispute with respondent over the amount of overpayment credit from to is a continuation of a dispute beginning in the fact remains that respondent's records reflect an overpayment credit from to in the amount of dollar_figure and petitioner has not shown that amount to be any larger accordingly we reject petitioner's contention in this regard the balance of the discrepancy stems from various calculations arising out of the deficiency in the hansens' income_tax for and its effect on the transcript for there is no merit to petitioner's contentions as the deficiency for was an amount over and above the tax_shown_on_the_return and properly accounted for on respondent's transcripts of account petitioners next dispute with respondent over the correct amount of overpayment for is in regard to the frivolous_return penalties assessed and paid out of the account petitioner contends that in the hansens ostensibly resubmitted their and returns by filing with respondent a statement purging the jurat deletions and affirming that the said returns were true and correct under penalties of perjury therefore petitioner seeks a refund of the dollar_figure first of all sec_6402 gives respondent the authority to credit the amount of an overpayment including any interest allowed thereon against any liability with respect to internal revenue tax on the part of the person who made the overpayment accordingly the dollar_figure payment of the frivolous_return penalties from the account was authorized moreover the dollar_figure has been restored to that account secondly we only have jurisdiction in this case to decide petitioner's income_tax_liability for the frivolous_return penalty is not an income_tax notwithstanding that it resulted from the filing of purported income_tax returns sec_6703 provides that a taxpayer after following certain procedures may bring a proceeding in the appropriate u s district_court for the determination of his liability for such penalty sec_6703 specifies that the deficiency procedures do not apply to the assessment or collection of such penalty thus the u s district_court and not the tax_court has exclusive jurisdiction to consider the merits of a frivolous_return penalty we reject petitioner's contention that we should consider the merits of the frivolous_return penalties imposed petitioner also contends that this court should make a determination for the amount of interest due on the overpayment petitioner's contention is premature sec_6512 gives this court jurisdiction to enforce the refund of an overpayment with interest upon a motion by the taxpayer if after days after the decision of the court has become final the secretary has failed to refund the overpayment determined by the court together with interest thereon see also rule thus petitioner must wait to receive the refund and then and only then if there is a dispute make a timely petition to the court to review the amount of the refund including the calculation of interest the parties herein agree that the purported tax_return filed with respondent on date constitutes a claim_for_refund for dollar_figure which had not been disallowed on or before the date of the mailing of the notice_of_deficiency accordingly we have jurisdiction to find and do find that there is an overpayment in the amount of dollar_figure which was paid or deemed paid as of date accordingly we conclude that there is a deficiency to be assessed in petitioner's federal_income_tax in the amount of dollar_figure which has been paid and that there is an overpayment due to petitioner in the amount of dollar_figure for which a claim_for_refund had been filed on date which claim had not been disallowed as of date the date of the mailing of the notice_of_deficiency to reflect the above respondent's motion for entry of decision as modified herein will be granted and an appropriate decision will be entered
